Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marshall Lee Mitchell appeals the district court’s order denying his Fed. R. Civ. P. 60(b)(3) motion for reconsideration of the district court’s July 3, 2014 order dismissing Mitchell’s Bivens * action against Defendants. Mitchell has also filed a motion asking that all Judges of this court recuse themselves from his appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Mitchell v. Rivera, No. 4:13-cv-01949-TMC (D.S.C. Oct. 13, 2015). We also deny Mitchell’s motion for recusal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.

 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).